DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO AMENDMENT
The amendment filed 3-35-2022 has been entered into the record.  Claims 1-4 and 13-18 have been cancelled.  Claims 5-12 and 19-21 are pending.  Claims 1-9 and 19-21 are under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Election/Restrictions
This application contains claims 10-12 drawn to an invention nonelected and treated as an election without traverse in the response filed 8-16-2021.

Rejections Withdrawn
The art rejections are withdrawn in view of the amendment to the claims.  New rejections based upon the amendment are set forth below.

New Rejections Based on Amendment
Claim Rejections - 35 USC § 103
Claims 5, 7-9, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al (US 2016/0251400, with priority to October 5, 2010; of record) in view of Kuwabara (JP2016056136 published 4-21-2016 and Google English translation thereof; all references to JP patent will be in reference to the English translation; of record), Duda et al (Trends Mol Med, 13(6):223-230, 2007; of record) and Sun et al (Molecular Therapy-Nucleic acids 3:e182, 2014).
Collinson et al teach the concept of redirecting the immune system to attack new targets by redirecting naturally circulating human antibodies to attack desired targets in disease areas such as cancer, one can avoid the need for special immunization.  The adaptor molecule comprises one or more targeting moieties linked to one or more ligand moieties.  The ligand moiety comprises one or more gal antigen such as Gal-alpha 1-3-Gal.  In one embodiment the targeting moiety comprises a VEGF or TNFalpha-binding peptide as the targeting moiety.  In other embodiments the VEGF binding peptides is linked to a ligand moiety comprising the Gal. antigens (see paragraph [0004]). In other embodiments the targeting moiety is an antibody that binds VEGR (i.e. bevacizumab) (see paragraph [0005]).  Collison et al teach a method of treating cancer in a subject by administering to the subject an effective amount of an isolated adaptor molecule, thereby treating the disease (see paragraph [0010]).  The adaptor molecules are capable of binding to both the antibody and a target molecule such that the antibody is capable of facilitating an antibody-mediated effector response (i.e. induction of a complement cascade or antibody-dependent cellular cytotoxicity).  The adaptor molecules are described at paragraphs 0020-0025.  The targeting moiety of the invention comprises an antibody-like molecule such as adenictins, affibodies, DARPins, anticalins, avimers, versabodies etc (see paragraph 0025).  Collison et al differ by not teaching oligonucleotide aptamers as antibody-like target binding molecules in the adaptor molecule.
Kuwabara teaches high affinity nucleic aptamers that bind VEGF (see abstract).  Kuwabara teaches that the aptamer can be used for a drug delivery system (see paragraph at bottom page 3) of anticancer agents.  The agent can be efficiently delivered to the tumor tissue by binding to the aptamer (see top of page 4).
Duda et al teach VEGF-targeted cancer therapy strategies (see abstract).  Duda et al teach that Bevacizumab is the first anti-VEGF antibody agent to be approved by the FDA.  Bevacizumab has been shown to have activity against most tumors in which it has been tested (e.g. metastatic colorectal, lung, breast tumors) and improves survival in patients with colorectal and lung cancer when administered with standard chemotherapy.  Duda et al teaches that VEGF targeting therapies can be an effective cancer therapeutic.
Sun et al teach oligonucleotide aptamers are small nucleic acid ligands and have a high affinity and specificity for their tartes.  Similar to antibodies, aptamers interact with their targets by recognizing specific three-dimensional structure and are thus term “chemical antibodies”. In contrast to protein antibodies, aptamers offer unique chemical and biological characteristics bases on their oligonucleotide properties (see abstract).  Due to their small size and oligonucleotide properties, aptamers offer several advantages over protein antibodies in both clinical applicability and synthesis process.  Specifically aptamers can penetrate tissues faster and more efficiently due to their significantly lower molecular weight and are virtually nonimmunogenic in vivo and are thermally stable (page 1, columns 1-2).  Sun et al teach that there is a FDA-approved VEGF aptamer.  Sun et al also teach that DNA aptamer-Fc conjugate can act as an artificial antibody, bind target and be internalized by macrophages (see page 10, column 1).  Sun et al teach a variety of aptamers in development and clinical trials for diagnosis and treatment of cancer.
It would have been prima facie obvious to one skilled in the art to treat VEGF expressing cancers, including colorectal cancer by administering a modified adaptor molecule by substituting the VEGF binding peptide linked to Gal-alpha 1-3-Gal of Collinson with the nucleic acid aptamer of Kuwabara to form VEGF binding adaptor molecule and administer the modified adaptor molecule for the treatment of cancer including colorectal cancer because Kuwabara teaches that aptamers and be used to deliver agents to tumor tissues, Collison teaches that VEGF-ligand binding adaptor molecules can be used to treat disease such as cancer, Duda et al teach that VEGF-targeting is a well-known cancer therapy and useful in colorectal therapy and indicates that antibodies and antibody-like molecules can be used to attack new targets by redirecting naturally circulating human antibodies to attack desired targets in disease areas such as cancer.  One would have been motivated to substitute the VEGF binding aptamer acid  for the VEGR-biding peptides or antibodies in the adaptor molecule as Collison et al teach that antibody-like molecules can be used and Sun et al teach that aptamers are like antibodies, called chemical antibodies and have many advantages over antibodies.  It would have been prima facie obvious to further administer any conventional anti-cancer agent as combination of anti-cancer agents is conventional in the art and Duda et al teach that VEGF targeting therapeutics are conventionally combined with other therapeutics.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al (US 2016/0251400, with priority to October 5, 2010; of record), Kuwabara (JP2016056136 published 4-21-2016 and Google English translation thereof; all references to JP patent will be in reference to the English translation; of record), Duda et al (Trends Mol Med, 13(6):223-230, 2007; of record) and Sun et al (Molecular Therapy-Nucleic acids 3:e182, 2014) as applied to claims 5, 7-9, 20 and 21 supra and further in view of Sallberg et al (US 8,303,956; of record).
The combination differs by not teaching that the ligand of claim 6, however Collinson et al teaches that the ligand moiety comprises one or more gal antigen such as Gal-alpha 1-3-Gal.
Sallberg et al teach that a glycoconjugate targeting ligand, where the glyco portion of the conjugate binds the endogenous anti-gal antibody.  Sallberg et al teach that the Gal α(1,3)Gal saccharide antigen can be Galα1-3Galβ1-4GlcNAc- at column 16 line 9. 
It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to modify the adaptor molecule as combined supra by substituting the Galα1-3Galβ1-4GlcNAc- for the  Gal-alpha 1-3-Gal of Collinson as Collinson et al teaches that the ligand moiety comprises one or more gal antigen such as Gal-alpha 1-3-Gal and Galα1-3Galβ1-4GlcNAc- comprises the gal antigen epitope bound by the endogenous antibodies as taught by Collinson et al.  The substitution would be expected to function equivalently absent convincing evidence to the contrary.

Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al (US 2016/0251400, with priority to October 5, 2010; of record), Kuwabara (JP2016056136 published 4-21-2016 and Google English translation thereof; all references to JP patent will be in reference to the English translation; of record), Duda et al (Trends Mol Med, 13(6):223-230, 2007; of record) and Sun et al (Molecular Therapy-Nucleic acids 3:e182, 2014) as applied to claims 5, 7-9, 20 and 21 supra and further in view of James et al (Journal of Immunology, 190:5839-5846, 2013).
The combination differs by not teaching an additional therapy administered according to claim 19.
James et al teach protective antitumor immunity through attenuation of ERAAP function in a colon carcinoma tumor model.  James et al teach that modulation of the EARAP levels using small interfering RNA or the ERAAP inhibitor leucinethiol following tumor establishment in vivo led to prolonged survival. 
It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to combine the administration to colon cancer patients the adaptor molecule as combined supra along with the ERAAP inhibitor of James et al because it is obvious to combine different modalities of treatment targeting different aspects of the same disease and Duda et al teach that combination therapy with anti-VEGF antibodies and chemotherapy improves survival in colon cancer patients.  Inasmuch as, both therapies individually provide for treatment of colon or colorectal cancer, it is prima facie obvious to combine the therapies to improve patient outcomes and survival.


Response to Applicant’s Arguments
Applicant’s arguments will be considered to the extent that they apply to the current rejection.  Applicant argues that the references alone or in combination do not teach or suggest the claimed invention.  At the outset, it is noted that Applicant argues the references individually and not as they are combined .  The fact that the references individually do not teach the claimed invention is inapposite here as the rejection is based upon a combination of references.  Here, Collinson et al teach VEGF binding peptides and antibodies as targeting ligands for the treatment of cancer and disease.  Nowhere in Collinson et al do they teach that the invention is limited to those molecules, but includes other “antibody-like molecules” as targeting ligands.  While Collinson et al does not specifically call out nucleic acid aptamers, Sun et al teach that aptamers were well known substitutes for antibodies, were “antibody-like” and had several advantages over antibodies. Duda et al teach that VEGF-targeting was a well-established cancer target and for colorectal cancer in particular.   It would have been obvious to substitute the VEGF-binding aptamer for the VEGF-binding peptide/antibody of Collinson et al because Collinson et al  teach that antibody-like molecules are also useful in the adaptor molecule and Sun et al teach that nucleic acid aptamers are well known-antibody like molecules.  The references as combined teach all the elements of the claims and that a direct suggestion or teaching to do what Applicant has done is not required under 35 USC 103.  In re Fine, 837 F.2d 1071, 1075, 5U.S.P.Q.2d 1959 (Fed. Cir. 1988) states that under section 103 a prima facie case of obviousness can be established by showing some objective teaching in the prior art or that knowledge generally available to one of ordinary skill in the art can lead the individual to combine the references. See also In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  Here obviousness has been established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching and motivation to do so.  Applicant has not provided which particular element of the claim is not met by Collinson et al which teach adaptor molecule and the use of naturally occurring polyclonal antibodies. The bound polyclonal antibodies provide the anti-tumor response by means of antibody-effector function specifically taught by Collinson et al.  Applicant argues that Duda et al teaches VEGF therapeutics are ineffective and cites page 2, paragraph 3.  It is noted that these cancer types were not relied upon in the rejection and Duda and in contrast Duda et al teach that is currently approved for use as the first and second line of treatment in colorectal cancer and as the first line of treatment in lung cancers (see page 223, last paragraph).  Applicant’s arguments are therefore misplaced  as Duda et al teaches the multiple successes that anti-VEGF antibody therapy has found in the clinic (see page 224, second paragraph).  Therefore, the lack of success with a few particular cancers does not teach away or discourage the use of VEGF biding agents for the treatment of cancer in general or colorectal in particular. Applicant argues that Kuwabara is not the active ingredient.  This argument is misplaced, as the rejection does not use the aptamer as an active agent but as a VEGF-targeting agent, just as taught by Kuwabara.  The aptamer carries the active which is the Gal-alpha 1-3-Gal.  Applicant misses the point that Collinson et al teach that the targeting agents are NOT limited to those exemplified and that antibody-like agents can be used.  The art clearly establishes that nucleic aptamers are “antibody-like” and have advantages over antibodies.  Applicant similarly dismisses James et al which is cited to teach an additional agent for the treatment of colorectal cancer and not aptamers or the use thereof.  
	For the foregoing reasons, the rejection is maintained.
  
Status of Claims
Claims 10-12 are withdrawn from consideration. Claims 5-9 and 19-21 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645